DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 1 is pending and examined on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,403,198 in view of Franssen (US 5,990,067. Listed on IDS filed 4/8/21) or Hutchings (US 2010/0209988. Listed on IDS filed 4/8/21). 
Claim 1 of `198 is comparable to instant claim 1 in that claim 1 of `198 recites a method of treating contaminated soil or water supply comprising providing a bioremediation composition reading on the instantly claimed bioremediation composition, and the same steps of spreading an effective amount of the bioremediation composition onto the contaminated soil or water supply (wherein the contaminated soil or water supply comprises a first color characteristic), and providing an effective amount of time in which the bioremediation composition can interact with the contaminated soil or water supply, wherein after the effective amount of time the contaminated soil or water supply comprises a second color characteristic.  
Claim 1 of `198 differs from instant claim 1 in that claim 1 of `198 requires the additional limitations that the at least one bioluminescent bioreporter of the bioremediation composition has been genetically engineered to produce light when a substance in the contaminated soil or water supply is metabolized; and that the second color characteristic is different than the first color characteristic.  However, this is drawn to a narrower embodiment of instant claim 1, thereby being wholly encompassed by instant claim 1.  
Additionally, claim 1 of `198 differs from instant claim 1 in that claim 1 of `198 does not require that at least a portion of the bioremediation composition is contained in material that allows for water to flow through.  
However, Franssen discloses a composition and method for cleaning concrete and asphalt surfaces from oil and grease stains (abstract).  The formulation for practicing the method includes a combination of various constituents, including calcium carbonate, crushed corn, detergent, and one or more of fly ash, Portland cement, and kiln dust (abstract and column 1, lines 56-60).  The formulation may also comprise quartz sand (abstract and column 2, lines 58-61) and microorganisms to absorb and/or consume various petroleum based components in a stain of concrete and/or asphalt surfaces (abstract and column 6, lines 15-18).  Thus Franssen is comparable to the claimed invention since Franssen teaches using a composition comprising fly ash, kiln dust, sand, corn, calcium carbonate, detergent and microorganisms (reading on a ‘biocatalyst mixture’).  Additionally, Franssen teaches that a broom or other device is used to spread the formulation to and fro so that the formulation is worked into the pores and grain of the concrete surface being treated (column 2, lines 28-31).  The broom or other suitable device is used to achieve relatively uniform application of the formulation over the stained surface (column 6, lines 29-32).  The spaces between the fibers of a broom inherently allow for water to flow through. Thus a broom reads on ‘material that allows for water to flow through’ as instantly claimed.  As such, in using a broom to spread the formulation, then at least a portion of the formulation of Franssen is contained in a material that allows for water to flow through.
Also, Hutchings discloses a charcoal which can be colonized with microbes capable of metabolizing at least one selected environmental substance, wherein the charcoal is used for bioremediation (page 1, paragraphs [0001] and [0012]).  The substance that is being metabolized can be a pollutant, such as a hydrocarbon, especially crude oil, petroleum or diesel, or polycyclic aromatic hydrocarbons (paragraph [0029] on pages 2 and 3).  The charcoal may be bounded by a retention means or some other form of barrier preventing the free movement of the charcoal within the environment in which it is used (page 7, paragraph [0109]).  An example might be a sock containing the charcoal being suspended in contaminated water or air (page 7, paragraph [0109]).  
It would have been obvious to have spread the bioremediation composition on the contaminated soil with a broom when performing the method of the claims of `198 since a broom would enable spreading the bioremediation composition onto the contaminated soil; this is demonstrated by Franssen in which a similar composition for treating oil contamination is spread with a broom.  In using a broom to spread the bioremediation composition, then at least a portion of the bioremediation composition of the claims of `198 is contained in the broom which reads on ‘material that allows for water to flow through.’  Alternatively, it would have been obvious to have provided at least a portion of the bioremediation composition in a sock when performing the method of the claims of `198 since a sock is a suitable means for providing a bioremediation composition for treating contaminated water, as demonstrated by Hutchings with their bioremediation composition (charcoal colonized with microbes).  Moreover, it would have been obvious to do this in order to prevent the free movement of the bioremediation composition within the environment in which it is used.  A sock of Hutchings reads on ‘material that allows for water to flow through.’  Therefore, claims 1 and 2 (includes additional limitation which is wholly encompassed by instant claim 1) of `198 in view of Franssen or Hutchings read on instant claim 1.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,065,224 in view of Franssen (US 5,990,067. Listed on IDS filed 4/8/21) or Hutchings (US 2010/0209988. Listed on IDS filed 4/8/21).
Claim 4 of `224 is comparable to instant claim 1 in that claim 4 of `224 recites a method of treating contaminated soil or water supply comprising providing a bioremediation composition reading on the instantly claimed bioremediation composition, and the same steps of spreading an effective amount of the bioremediation composition onto the contaminated soil or water supply (wherein the contaminated soil or water supply comprises a first color characteristic), and providing an effective amount of time in which the bioremediation composition can interact with the contaminated soil or water supply, wherein after the effective amount of time the contaminated soil or water supply comprises a second color characteristic.  
Claim 4 of `224 differs from instant claim 1 in that claim 4 of `224 requires the additional limitations that (i) the at least one bioluminescent bioreporter has been genetically engineered to produce light when a substance in the contaminated soil or water supply is metabolized, and that the bioluminescent bioreporter comprises a microbe that is genetically engineered to include bioluminescent (lux) transcriptional gene fusions so that said microbe is able to degrade organic chemical pollutants (wherein the organic chemical pollutants are selected from the group consisting of naphthalene, toluene, and isopropylbenzene); (ii) the effective amount of time is at least five days; and (iii) the second color characteristic is different than the first color characteristic.  However, this is drawn to a narrower embodiment of instant claim 1, thereby being wholly encompassed by instant claim 1.  
Additionally, claim 4 of `224 differs from instant claim 1 in that claim 4 of `224 does not require that at least a portion of the bioremediation composition is contained in material that allows for water to flow through.
However, Franssen discloses a composition and method for cleaning concrete and asphalt surfaces from oil and grease stains (abstract).  The formulation for practicing the method includes a combination of various constituents, including calcium carbonate, crushed corn, detergent, and one or more of fly ash, Portland cement, and kiln dust (abstract and column 1, lines 56-60).  The formulation may also comprise quartz sand (abstract and column 2, lines 58-61) and microorganisms to absorb and/or consume various petroleum based components in a stain of concrete and/or asphalt surfaces (abstract and column 6, lines 15-18).  Thus Franssen is comparable to the claimed invention since Franssen teaches using a composition comprising fly ash, kiln dust, sand, corn, calcium carbonate, detergent and microorganisms (reading on a ‘biocatalyst mixture’).  Additionally, Franssen teaches that a broom or other device is used to spread the formulation to and fro so that the formulation is worked into the pores and grain of the concrete surface being treated (column 2, lines 28-31).  The broom or other suitable device is used to achieve relatively uniform application of the formulation over the stained surface (column 6, lines 29-32).  The spaces between the fibers of a broom inherently allow for water to flow through. Thus a broom reads on ‘material that allows for water to flow through’ as instantly claimed.  As such, in using a broom to spread the formulation, then at least a portion of the formulation of Franssen is contained in a material that allows for water to flow through.
Also, Hutchings discloses a charcoal which can be colonized with microbes capable of metabolizing at least one selected environmental substance, wherein the charcoal is used for bioremediation (page 1, paragraphs [0001] and [0012]).  The substance that is being metabolized can be a pollutant, such as a hydrocarbon, especially crude oil, petroleum or diesel, or polycyclic aromatic hydrocarbons (paragraph [0029] on pages 2 and 3).  The charcoal may be bounded by a retention means or some other form of barrier preventing the free movement of the charcoal within the environment in which it is used (page 7, paragraph [0109]).  An example might be a sock containing the charcoal being suspended in contaminated water or air (page 7, paragraph [0109]).  
It would have been obvious to have spread the bioremediation composition on the contaminated soil with a broom when performing the method of claim 4 of `224 since a broom would enable spreading the bioremediation composition onto the contaminated soil; this is demonstrated by Franssen in which a similar composition for treating oil contamination is spread with a broom.  In using a broom to spread the bioremediation composition, then at least a portion of the bioremediation composition of claim 4 of `224 is contained in the broom which reads on ‘material that allows for water to flow through.’  Alternatively, it would have been obvious to have provided at least a portion of the bioremediation composition in a sock when performing the method of claim 4 of `224 since a sock is a suitable means for providing a bioremediation composition for treating contaminated water, as demonstrated by Hutchings with their bioremediation composition (charcoal colonized with microbes).  Moreover, it would have been obvious to do this in order to prevent the free movement of the bioremediation composition within the environment in which it is used.  A sock of Hutchings reads on ‘material that allows for water to flow through.’  
Therefore, claim 4 of `224 in view of Franssen or Hutchings reads on instant claim 1.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,906,075. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of `075 recites a method of treating contaminated soil or water supply comprising providing a bioremediation composition reading on the instantly claimed bioremediation composition and the same steps of spreading an effective amount of the bioremediation composition onto the contaminated soil or water supply (wherein the contaminated soil or water supply comprises a first color characteristic), and providing an effective amount of time in which the bioremediation composition can interact with the contaminated soil or water supply, wherein after the effective amount of time the contaminated soil or water supply comprises a second color characteristic.  
Claim 1 of `075 requires that at least a portion of the bioremediation composition is contained in a chemical spill absorbent sock material that allows for water to flow through while collecting oil or metal contamination within the sock material.  The chemical spill absorbent sock material reads on ‘material that allows for water to flow through’ as instantly claimed.  Therefore, this limitation of claim 1 of `075 reads on the limitation of the last two lines of instant claim 1.  


Claim 1 of `075 differs from instant claim 1 in that claim 1 of `075 requires that the at least one bioluminescent bioreporter has been genetically engineered to produce light when a substance in the contaminated soil or water supply is metabolized by the bioreporter.  However, this is drawn to a narrower embodiment of instant claim 1 which is wholly encompassed by instant claim 1.  
In sum, claim 1 of `075 is directed to a narrower embodiment of instant claim 1, thereby being wholly encompassed by instant claim 1.
	 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art is Franssen (US 5,990,067. Listed on IDS filed 4/8/21).  Franssen teaches a formulation including a combination of various constituents, including calcium carbonate, crushed corn, detergent, and one or more of fly ash, Portland cement, and kiln dust (abstract and column 1, lines 56-60).  The formulation may also comprise quartz sand (abstract and column 2, lines 58-61) and microorganisms to absorb and/or consume various petroleum based components in a stain of concrete and/or asphalt surfaces (abstract and column 6, lines 15-18).  Thus Franssen is comparable to the claimed invention since Franssen teaches using a composition comprising fly ash, kiln dust, sand, corn, calcium carbonate, detergent and microorganisms (reading on a ‘biocatalyst mixture’).  However, Franssen does not teach that their formulation comprises at least one bioluminescent bioreporter comprising Saccharomyces cerevisiae employing yeast expression vector pYES2, nor does Franssen teach that at least a portion of the bioremediation composition is contained in material that allow for water to flow through.
	Claim 1 is not allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651